Case: 16-12615   Date Filed: 09/01/2017   Page: 1 of 2


                                                      [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12615
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 6:15-cv-00643-PGB; 6:14-bkc-03297-ABB

In re: JAMES E. BAUMANN,
       DEBORA K. BAUMANN,

                                                            Debtors.
__________________________________________________________________

JAMES E. BAUMANN,

                                                            Plaintiff-Appellant,

DEBORA K. BAUMANN,

                                                                      Plaintiff,

                                  versus

PNC BANK, NATIONAL ASSOCIATION,

                                                          Defendant-Appellee.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 1, 2017)
              Case: 16-12615     Date Filed: 09/01/2017   Page: 2 of 2


Before HULL, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      James Baumann (“Baumann”), proceeding pro se, challenges the district

court’s dismissal of his appeal from a bankruptcy court order for lack of standing.

PNC, NA (“PNC”) is the purported holder of a note on a residence owned by

Baumann and his wife, Deborah. When PNC attempted to foreclose on the

property, Baumann—but not his wife—filed for Chapter 13 bankruptcy. PNC

moved to have the automatic stay lifted with regard to Baumann’s wife, as co-

debtor on their residence, in order to pursue an in personam suit against her. The

bankruptcy court granted the motion. Baumann challenged that decision in the

district court and his appeal was dismissed for lack of standing because he was not

a “person aggrieved” by the bankruptcy court’s order. This appeal followed.

      After the close of briefing in this appeal, Baumann voluntarily dismissed his

Chapter 13 case in the bankruptcy court. Because the issues raised on appeal

involve the terms of Baumann’s Chapter 13 plan, this appeal was thereby rendered

moot. See Neidich v. Salas, 783 F.3d 1215, 1216 (11th Cir. 2015) (“[T]he

dismissal of a Chapter 13 case moots an appeal arising from the debtor’s

bankruptcy proceedings.”). Accordingly, this appeal is

      DISMISSED.




                                         2